Citation Nr: 1413077	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for arthritis, to include rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran submitted a notice of disagreement in June 2007, a statement of the case was issued in January 2008, and a VA Form 9 was received in February 2008.

In January 2012, the Board remanded this claim to afford the Veteran a VA examination and to obtain a medical opinion.  The Veteran was afforded a VA examination in January 2012, and a medical opinion was obtained.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's arthritis, to include rheumatoid arthritis, is not causally or etiologically due to service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

Service connection for arthritis, to include rheumatoid arthritis, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  Therefore, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file, as are post-service private treatment records, and VA examination and treatment records.  Virtual VA records were also reviewed.  There is no indication that there are any other outstanding pertinent documents or records that have not been obtained or that are not adequately addressed in documents or records contained within the claims file. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Arthritis, to Include Rheumatoid Arthritis

The Veteran seeks entitlement to service connection for arthritis.  He asserts his arthritis is a result of venereal infections he had during service.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Facts

The Veteran's service records were reviewed.  His entrance examination from November 1970 did not note any joint abnormalities.  The Veteran was seen in 1974, 1977 and 1978 for venereal infections and in 1978 for venereal warts.  He did not complain of joint pain, other than low back pain, on any occasion during service.  On reenlistment examination in November 1977, it was noted that the Veteran had gonorrhea in 1977, which had been adequately treated.  On the Veteran's separation examination in September 1978, it was noted that he had been adequately treated for gonorrhea in 1973.  No joints problems or arthritis was noted at the time.  The Veteran indicated in his Report of Medical History from September 1978 that he did not have swollen or painful joints, or arthritis, rheumatism or bursitis.

The Veteran was afforded a VA general medical examination in March 1979.  No abnormality of his musculoskeletal system was found.

VA outpatient records indicate that in April 1988, the Veteran was in a motor vehicule accident and complained of residual left shoulder pain.  X-rays in June 1993 demonstrated a fracture in the proximal phalanx of the 2nd finger of the right hand, as a result of an assault in May 1993.  In July 2005, the Veteran complained of arthritic pain, which was worse in his right thumb.  It was noted that because he had constant mono-articular pain, the arthritis was more likely to be osteoarthritis than inflammatory arthritis.  In October 2005, after a review of x-ray and laboratory studies, the impression was osteoarthritis of the right thumb and hands.  In March 2006, it was noted that the Veteran's medical history included rheumatoid arthritis.  In April 2006, it was indicated that he had a "rheumatologic-type condition."

A May 2006 VA outpatient record reflects that the Veteran had previously fractured his right thumb twice and fractured a finger of the left hand in the 1990s.  He also complained of knee pain.  The assessment was that his right hand pain was likely osteoarthritis due to prior trauma and his knee pain was likely due to osteoarthritis, however, x-rays of the knees had not been taken.  It was thought that he did not have an underlying rheumatologic condition at this time, other than osteoarthritis.

In October 2006, VA outpatient records indicate the Veteran had multiple site degenerative joint disease, involving the hands, shoulder and knees.  It was noted that he had a history of long-standing physical labor jobs.  There was no evidence of inflammatory arthritis.  X-rays in October 2006 revealed minimal degenerative changes of the distal interphalangeal joints of the fingers of each hand, but no degenerative changes of the knees.  Also in October 2006, it was noted that the laboratory studies were negative for a primary inflammatory or autoimmune etiology for the Veteran's complaints of multiple joint pains.

Recent treatment records indicate complaints of joint pains, particularly the shoulder and hands.  However, these additional treatment records contain no evidence discussing a relationship between the Veteran's arthritis and his time in service.

The Veteran was afforded a VA examination in January 2012.  He reported that he was treated on multiple occasions during service for gonorrhea.  In addition, he stated he currently has various arthritic pains, including in his thumbs and shoulders.  The Veteran noted that he does not currently see a specialist for arthritis.  After examination and review of the claims file, the examiner opined that it is less likely as not that the Veteran's arthritis was incurred in or caused by service.  The examiner stated that it is not reasonable to consider the Veteran's in-service diagnosis and treatment of gonorrhea or other venereal disease could have caused his arthritis.  The examiner explained that gonococcal arthritis is an acute inflammatory arthritis and tenosynovitis that occurs at the time of gonococcal infection and resolves with proper treatment.  The examiner noted that the Veteran's records indicate that during service gonorrhea was diagnosed and adequately treated in 1974 and 1977, and during both encounters, there was no complaint or finding of joint involvement.  The examiner also noted that there were other documented visits for venereal warts but this diagnosis is also not associated with arthritis.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of arthritis.  See January 2012 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  

Service records are silent as to any complaints, treatments, or diagnoses of any type of arthritis during service.  In fact, the Veteran denied having swollen or painful joints or arthritis, rheumatism or bursitis during service.  See Report of Medical History from September 1978.  Post service, the earliest documented complaint of joint pain occurred in April 1988, when the Veteran was in a vehicular accident and complained of residual left shoulder pain.  This is approximately 10 years after service.  As such, the evidence does not demonstrate that the Veteran suffered from arthritis during his period of active duty service or within one year following discharge.  Shedden element (2) has not been satisfied, and continuity of symptomatology is not established.  See Shedden, supra; Savage, 10 Vet. App. at 495-96.

During the January 2012 VA examination, the examiner opined that the Veteran's arthritis is less likely than not due to his time in service, to include the gonorrhea or other venereal diseases he contracted during service.  The examiner explained that gonococcal arthritis is acute inflammatory arthritis that resolves with proper treatment.  Here, medical records indicate the Veteran's gonorrhea was diagnosed and adequately treated on multiple occasions and there were no complains at the time of treatment of joint involvement.  The Board finds this opinion to be highly probative.  The opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.

The Board has considered the Veteran's own statements regarding the nature and etiology of his arthritis.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his joint pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the service treatment records, post-service treatment records, and the negative VA medical opinion cited above.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

There is no probative evidence of record that establishes the Veteran's arthritis is the result of active duty service.  As noted above, there is no evidence that the Veteran's arthritis can be linked to his period of active duty, or within a year of discharge.  Accordingly, the Board finds that element (3) under Shedden, nexus, has not been satisfied.  See Shedden, supra. 

In summary, the weight of the evidence reflects that the Veteran did not develop arthritis until many years after service.  There were no documented symptoms or diagnosis of arthritis during service.  Furthermore, a VA examiner has opined that the Veteran's arthritis is less likely than not due to service, to include his in-service gonorrhea and other venereal disease.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for arthritis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


ORDER

Entitlement to service connection for arthritis, to include rheumatoid arthritis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


